NOT FOR PUBLICATION

                   UNITED STATES COURT OF APPEALS                             FILED
                          FOR THE NINTH CIRCUIT                               OCT 21 2011

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 10-30320

              Plaintiff - Appellee,              D.C. No. 2:09-cr-00298-TSZ-1

  v.
                                                 MEMORANDUM*
PETER UNAKALU,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Western District of Washington
                 Thomas S. Zilly, Senior District Judge, Presiding

                     Argued and Submitted October 11, 2011
                              Seattle, Washington

Before:       KOZINSKI, Chief Judge, PAEZ, Circuit Judge, and BURNS,
              District Judge.**

       An inventory search is a “well-defined exception to the warrant requirement

of the Fourth Amendment.” Colorado v. Bertine, 479 U.S. 367, 371 (1987). Such



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
            The Honorable Larry A. Burns, United States District Judge for the
Southern District of California, sitting by designation.
                                                                               page 2
a search is reasonable so long as officers exercise their discretion “‘according to

standard criteria and on the basis of something other than suspicion of evidence of

criminal activity.’” Florida v. Wells, 495 U.S. 1, 4 (1990) (quoting Bertine, 479

U.S. at 375). The officers conducted this inventory search after defendant’s rental

car was impounded and he asked that his belongings be taken for safe-keeping.

The officers followed the Seattle Police Department’s standard inventory policy,

which requires officers to search for contraband, narcotics, explosives, hazardous

materials, perishable items, money and weapons. This necessarily involves

looking within closed containers, thus making the officers’ search of defendant’s

sealed envelopes reasonable under the Fourth Amendment. Because we find that

the inventory search was reasonable, it is unnecessary to decide whether

defendant’s consent was valid.


      AFFIRMED.